DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Office Action is in response to an AMENDMENT entered 12/4/2020 for the patent application 16/812171 filed 3/6/2020. 

Status of Claims
Claim 8 has been canceled. Claims 1-7 and 9-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 10-14, 16, 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 12-14, 16, 17, 20, 22, 25 and 26 of conflicting Patent No. 10,652,629 B2in view of U.S. Pub. No. 2019/0387280 A1 to Wright and in further view of U.S. Pub. No. 2005/0105624 A1 to Kato.
Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 and 6 of conflicting Patent No. 9,426,502 B2 in view of U.S. Pub. No. 2019/0387280 A1 to Wright and in further view of U.S. Pub. No. 2005/0105624 A1 to Kato.
Claims 1 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of conflicting Patent No. 9,883,255 B2 in view of U.S. Pub. No. 2019/0387280 A1 to Wright and in further view of U.S. Pub. No. 2005/0105624 A1 to Kato.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 9,426,502 B2
1









Conflicting Patent No. 9,883,255 B2
1









Conflicting Patent No. 10,652,629 B2
1
2
2
3
3




12
Pending Application 16/812171
1
2
3
4
5
6
7
8
9
10



Conflicting Patent No. 9,426,502 B2



6






Conflicting Patent No. 9,883,255  B2



13






Conflicting Patent No. 10,652,629 B2
13
14
16, 17
20

22

25
25, 26

Pending Application 16/812171
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 10,652,629 B2. Claim 13 of pending application and claim 20 in the conflicting Patent No. 10,652,629 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,652,629 B2
Claim 1 of Conflicting Application
Serial Number (16/812171)
Claim 1 of Pending Application
1. A video streaming system, comprising: 
A video streaming system, comprising: 

a input device configured to receive an input from a client device, the client device including a handheld game playing device;
a request manager configured to receive a video request from a first client, the first client being connected to a network, wherein the request manager is stored in a memory; 
a request manager configured to identify a video request within the input from the client device, wherein the request manager is stored in a first portion of computer memory;
a video source configured to generate video in response to the video request, wherein the video source is stored in a memory; 
a video source configured to provide a video in response to the video request, wherein the video source is stored in a second portion of computer memory;
an identifier source configured to generate a first identifier for integration with the video, wherein the first identifier includes information identifying the first client or user of the first client, wherein the identifier source is stored in a memory; 
an identifier source configured to provide image data for an identifier, wherein the identifier source is stored in a third portion of computer memory;
insertion logic configured for said integrating of the first identifier with the video, wherein the insertion logic is stored in a memory; and 
insertion logic configured to integrate the image data for the identifier with the video to generate modified video, wherein the insertion logic is stored in a fourth portion of computer memory;
at least one encoding pipeline configured to produce compressed video frames of the video that include integration of the first identifier for transmission to the first client, wherein the request manager is configured to receive a join request from a second client, the join request including the first identifier of the first client, the identifier source configured to generate a second identifier including information identifying the second client or user of the second client, the request manager configured to synchronize the second client and the first client with regard to frame location in the video, the insertion logic configured to integrate the second identifier with the video, and 
an encoder configured to generate encoded video frames of the modified video, wherein the encoder is stored in a fifth portion of computer memory; and 
the at least one encoding pipeline configured to produce compressed video frames of the video that include integration of the second identifier for transmission to the second client.
an output device for transmitting data defining the encoded video frames of the modified video over a network for decoding and rendering on a display associated with the client device.


	
As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting Patent No. 10,652,629 B2, 9,426,502 B2, and 9,883,255 B2 is: the client device including a handheld game playing device; and wherein the image data for the identifier conveys information about the encoder.
Wright discloses the client device including a handheld game playing device (Wright ¶0032).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify conflicting Patent No. 10,652,629 B2, 9,426,502 B2, and 9,883,255 B2 by the client device including a handheld game playing device as disclosed by Wright.  The suggestion/motivation would have been in order to provide watermarked content to handheld/portable gaming devices thereby enhancing the user’s experience with a plurality of different types of devices.
Conflicting Patent No. 10,652,629 B2, 9,426,502 B2, and 9,883,255 B2 and Wright disclose wherein the image data for the identifier conveys information about the encoder.
Kato discloses wherein the image data for the identifier conveys information about the encoder (Kato Fig. 3-6, ¶0078-0081, 0087, 0093, coding original image of MPEG long GOP’s and adds Encoder_ID and Encoder_Serial_Number  to each of the frame).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Conflicting Patent No. 10,652,629 B2, 9,426,502 B2, and 9,883,255 B2 and Wright by wherein the image data for the identifier conveys information about the encoder disclosed by Kato.  The suggestion/motivation would have been in order to provide identifier information for the particular encoder that allows the encoder to be easily/quickly identified using the encoder identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, 14, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0193205 A1 to Jacobs in view of U.S. Pub. No. 2019/0387280 A1 to Wright in further view of U.S. Pub. No. 2007/0003102 A1 to Fujii and in further view of U.S. Pub. No. 2005/0105624 A1 to Kato.
As to claims 1 and 14, Jacobs discloses a video streaming system, comprising: 
a input device configured to receive an input from a client device (Jacobs Fig. 1-4, ¶0020, 0025, 0034, 0035, 0038, 0039, 0083, network interface to receive input from client device 106);
a request manager configured to identify a video request within the input from the client device, wherein the request manager is stored in a first portion of computer memory (Jacobs Fig. 1-4, ¶0020, 0025, 0034, 0035, 0038, 0039, 0083, SM 252 to manage a request for content from the client device, SM stored in RAM 216); 
a video source configured to provide a video in response to the video request, wherein the video source is stored in a second portion of computer memory (Jacobs Fig. 1-4, ¶0020, 0022, 0025, 0034, 0035, 0038-0040, 0043-0044, 0048, 0076, 0083, 0084, content server 102 with content store 254 to provide the video in response to the user request); 
an identifier source configured to provide image data for an identifier, wherein the identifier source is stored in a third portion of computer memory (Jacobs Fig. 1-4, ¶0022, 0024, 0034, 0035, 0038, 0040, 0043-0044, 0048, 0076, 0084, watermarking plugin 256 to provides watermarks with the video to generate the watermarked video, where watermarking plugin 256 stored in RAM 216); 
insertion logic configured to integrate the image data for the identifier with the video to generate modified video, wherein the insertion logic is stored in a fourth portion of computer memory (Jacobs Fig. 1-4, ¶0022, 0024, 0034, 0035, 0038, 0040, 0043-0044, 0048, 0076, 0084, operating system 220 controlling the operation of the computing device including watermarking plugin 256 to insert/embed the watermark with the video to generate the watermarked video)/
Jacobs does not expressly disclose the client device including a handheld game playing device;
an encoder configured to generate encoded video frames of the modified video, wherein the encoder is stored in a fifth portion of computer memory, wherein the image data for the identifier conveys information about the encoder; and 
an output device for transmitting data defining the encoded video frames of the modified video over a network for decoding and rendering on a display associated with the client device.
Wright discloses the client device including a handheld game playing device (Wright ¶0032).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs by the client device including a handheld game playing device as disclosed by Wright.  The suggestion/motivation would have been in order to provide watermarked content to handheld/portable gaming devices thereby enhancing the user’s experience with a plurality of different types of devices.
Jacobs and Wright do not expressly disclose an encoder configured to generate encoded video frames of the modified video, wherein the encoder is stored in a fifth portion of computer memory wherein the image data for the identifier conveys information about the encoder; and 
an output device for transmitting data defining the encoded video frames of the modified video over a network for decoding and rendering on a display associated with the client device.
Fujii discloses an encoder configured to generate encoded video frames of the modified video, wherein the encoder is stored in a fifth portion of computer memory (Fujii Fig. 2-8, ¶0067-0075, 0082, 0084-0089, 0094, 0097, encoder to generate encoded video images/frames of the watermarked video); and 
an output device for transmitting data defining the encoded video frames of the modified video over a network for decoding and rendering on a display associated with the client device (Fujii Fig. 2-8, ¶0076, 0090-0091, 0102-0105, communication unit 101 for transmitting the encoded video images/frames of the watermarked video over a network for decoding and displaying on display unit of the terminal device).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs and Wright by an encoder configured to generate encoded video frames of the modified video, wherein the encoder is stored in a fifth portion of computer memory; and an output device for transmitting data defining the encoded video frames of the modified video over a network for decoding and rendering on a display associated with the client device.as disclosed by Fujii.  The suggestion/motivation would have been in order to encode watermarked video for transmission through the network to the client device for decoding and displaying thereby increasing the efficiency for transmission by compression.
Jacobs, Wright and Fujii do not expressly disclose wherein the image data for the identifier conveys information about the encoder.
Kato discloses wherein the image data for the identifier conveys information about the encoder (Kato Fig. 3-6, ¶0078-0081, 0087, 0093, coding original image of MPEG long GOP’s and adds Encoder_ID and Encoder_Serial_Number  to each of the frame).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright and Fujii by wherein the image data for the identifier conveys information about the encoder disclosed by Kato.  The suggestion/motivation would have been in order to provide identifier information for the particular encoder that allows the encoder to be easily/quickly identified using the encoder identifier.
As to claim 2, Jacobs discloses wherein the identifier is associated with the client device (Jacobs ¶0022, 0040, 0083, generating watermark based on information about end-user of the client device).
As to claim 3, Jacobs discloses wherein the identifier includes an identification of the client device (Jacobs ¶0022, 0040, 0083, IP address).
As to claim 4, Jacobs discloses wherein the insertion logic is configured to integrate the identifier as a watermark within the video to generate the modified video (Jacobs Fig. 1-4, ¶0022, 0034, 0035, 0038, 0040, 0043-0044, 0048, 0076, 0084, insert/embed the watermark with the video to generate the watermarked video). 
As to claims 10 and 18, Jacobs and Fujii discloses wherein the identifier source is configured to receive input information for embedding within the identifier, and wherein the identifier source is configured to embed the input information within the identifier such that the input information is extractable from a decoded video frame of the modified video that includes the identifier (Jacobs Fig. 1-4, ¶0022, 0039, 0040, 0043-0044, 0048, 0083, receiving session information for adding in the watermark and Fujii Fig. 2-8, ¶0067-0076, 0082, 0084-0091, 0094, 0097, 0102-0105, embed addition ID within watermark where addition ID is extracted from a decoded watermark from the moving image data)
As to claim 11, Jacobs discloses wherein the input information includes one or more of client information, viewer information, account information, encoding information, date information, time information, client universal resource locator, and location information (Jacobs Fig. 1-4, ¶0022, 0039, 0040, 0043-0044, 0048, 0083, session information including client information).
As to claim 15, Jacobs discloses wherein the identifier is unique to the client device (Jacobs ¶0022, 0040, 0083, generating watermark based on information about end-user of the client device and IP address).

Claims 5, 6 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0193205 A1 to Jacobs in view of U.S. Pub. No. 2019/0387280 A1 to Wright in further view of U.S. Pub. No. 2007/0003102 A1 to Fujii in further view of U.S. Pub. No. 2005/0105624 A1 to Kato and in further view of U.S. Pub. No. 2010/0303145 A1 to Nambiath,
As to claim 5, Jacobs, Wright, Fujii and Kato do not expressly disclose wherein the watermark is defined by overlay data.
Nambiath discloses wherein the watermark is defined by overlay data. (Nambiath Fig. 3-5, ¶0025, 0037-0038, overlaid watermark defined by overlay content data including pixel data mapped to the video image).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by wherein the watermark is defined by overlay data as disclosed by Nambiath. The suggestion/motivation would have been in order to provide overlaid on the video at specific defined locations thereby increasing the effectiveness and visibility of the watermark enhancing the user’s experience.
As to claim 6, Nambiath discloses wherein the insertion logic is configured to map the overlay data to specific pixels within video data defining the video (Nambiath Fig. 3-5, ¶0025, 0037-0038).
As to claim 16, Jacobs discloses wherein the identifier is integrated as a watermark within the video to generate the modified video (Jacobs Fig. 1-4, ¶0022, 0034, 0035, 0038, 0040, 0043-0044, 0048, 0076, 0084, insert/embed the watermark with the video to generate the watermarked video).
Jacobs, Wright, Fujii and Kato do not expressly disclose the watermark defined by overlay data. 
Nambiath discloses the watermark defined by overlay data. (Nambiath Fig. 3-5, ¶0025, 0037-0038, overlaid watermark defined by overlay content data including pixel data mapped to the video image).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by the watermark defined by overlay data as disclosed by Nambiath. The suggestion/motivation would have been in order to provide overlaid on the video at specific defined locations thereby increasing the effectiveness and visibility of the watermark enhancing the user’s experience.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0193205 A1 to Jacobs in view of U.S. Pub. No. 2019/0387280 A1 to Wright in further view of U.S. Pub. No. 2007/0003102 A1 to Fujii in further view of U.S. Pub. No. 2005/0105624 A1 to Kato and in further view of U.S. Pub. No. 2010/0303145 A1 to Nambiath and in further view of U.S. Pub. No. 2007/0277197 A1 to Dawson.
As to claims 7 and 17, Nambiath discloses wherein the insertion logic is configured to map the overlay data to specific pixels of video data defining the video (Nambiath Fig. 3-5, ¶0025, 0037-0038, overlaid watermark defined by overlay content data including pixel data mapped to the video image).
Jacobs, Wright, Fujii, Kato and Nambiath do not expressly disclose wherein the insertion logic is configured to map the overlay data to specific pixels within specified frames of video data defining the video
wherein the insertion logic is configured to map the overlay data to specific pixels within specified frames of video data defining the video.
Dawson discloses wherein the insertion logic is configured to map the overlay data to specific pixels within specified frames of video data defining the video (Dawson Fig. 1, 6, 9, ¶0038, 0054-0055, 0061, 0083, 0086, overlay data to specific pixels for the specific frames e.g. overlay data 8 and 7 located in video frame 4).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii, Kato and Nambiath by wherein the insertion logic is configured to map the overlay data to specific pixels within specified frames of video data defining the video as disclosed by Dawson. The suggestion/motivation would have been in order to provide overlay data to define specific locations within the video thereby increasing the robustness of the overlay in various location/position in the video.

Claims 9, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0193205 A1 to Jacobs in view of U.S. Pub. No. 2019/0387280 A1 to Wright in further view of U.S. Pub. No. 2007/0003102 A1 to Fujii in further view of U.S. Pub. No. 2005/0105624 A1 to Kato and in further view of U.S. Pub. No. 2010/0158098 A1 to McSchooler.
As to claim 9, Jacobs, Wright, Fujii and Kato do not expressly disclose wherein the identifier includes information on generation of the encoded video frames of the modified video.
McSchooler wherein the identifier includes information on generation of the encoded video frames of the modified video (McSchooler ¶0025, 0031, date of transcoding, version number of transcoding algorithm used, identification of attributes 312 used to direct the transcoding).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by wherein the identifier includes information on generation of the encoded video frames of the modified video as disclosed by McSchooler. The suggestion/motivation would have been in order to provide identifier information for the particular encoder/transcoder that allows the specification/characteristics of the encoded/transcoded video to be added thereby providing various attributes of the video.
As to claim 12, Jacobs, Wright, Fujii and Kato do not expressly disclose wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format.
McSchooler wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format. (McSchooler ¶0025, 0031, identification of attributes 312 used to direct the transcoding, attributes including video encoding format).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format as disclosed by McSchooler. The suggestion/motivation would have been in order to provide identifier information for the particular encoder/transcoder that allows the specification/characteristics of the encoded/transcoded video to be added thereby providing various attributes of the video.
As to claim 19, Jacobs discloses wherein the input information includes one or more of client information, viewer information, account information, encoding information, date information, time information, client universal resource locator, and location information (Jacobs Fig. 1-4, ¶0022, 0039, 0040, 0043-0044, 0048, 0083, session information including client information).
Jacobs, Wright, Fujii and Kato do not expressly disclose wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format.
McSchooler wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format. (McSchooler ¶0025, 0031, identification of attributes 312 used to direct the transcoding, attributes including video encoding format).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by wherein the encoding information includes one or more of frame rate, frame size, frame data size, encoding standard used, audio format, and viewing device format as disclosed by McSchooler. The suggestion/motivation would have been in order to provide identifier information for the particular encoder/transcoder that allows the specification/characteristics of the encoded/transcoded video to be added thereby providing various attributes of the video.

Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2005/0193205 A1 to Jacobs in view of U.S. Pub. No. 2019/0387280 A1 to Wright in further view of U.S. Pub. No. 2007/0003102 A1 to Fujii in further view of U.S. Pub. No. 2005/0105624 A1 to Kato and in further view of U.S. Pub. No. 2013/0034146 A1 to Jeong
As to claims 13 and 20, Jacobs, Wright, Fujii and Kato does not expressly disclose wherein the video streaming system is configured to dynamically provision an encoding pipeline in response to the video request, the encoding pipeline including the encoder selected based on a decoder present at the client device.
Jeong discloses wherein the video streaming system is configured to dynamically provision an encoding pipeline in response to the video request, the encoding pipeline including the encoder selected based on a decoder present at the client device (Jeong Fig. 1-5, ¶0033, 0034, 0038, 0087, the sending device including a plurality of encoders 125 and selecting from the plurality of encoders based on capabilities of the client/receiving/decoder device determined by the encoder and feature selector in response to the received request).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to modify Jacobs, Wright, Fujii and Kato by wherein the video streaming system is configured to dynamically provision an encoding pipeline in response to the video request, the encoding pipeline including the encoder selected based on a decoder present at the client device as disclosed by Jeong. The suggestion/motivation would have been in order to provide content in a format that is supported by the received device optimizing the quality of the content viewed by the user.

Response to Arguments
Applicant's arguments with respect to claims 1-7, and 9-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1-7 and 9-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426